THE COURT.
An appeal by the plaintiff from a judgment entered on a verdict in favor of the defendant in an action to recover for personal injuries.
*616The injuries of which plaintiff complained arose from a collision between a bicycle on which she was riding and an automobile operated by the defendant. She moved for a new trial, which was denied; and she now contends that the evidence was such that the new trial should have been granted, and also that certain instructions to the jury were prejudicially erroneous.
We have examined the record, and find that the evidence both as to how the accident occurred and the physical facts, is conflicting and reasonably subject to different inferences. Every presumption is indulged in support of the action of the trial court in passing upon a motion for a new trial, where the ground therefor is insufficiency of the evidence ; and we cannot say that its discretion was abused in this instance.
We have also examined the instructions and find none which, if in any particular defective, can reasonably be said to have been prejudicially erroneous. No ground for reversal appears, and the judgment is accordingly affirmed.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 28, 1938.